                        Case 1:19-cv-05072-RA Document 6 Filed 05/31/19 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                      Southern District
                                                    __________  DistrictofofNew York
                                                                             __________

               ZHENGJIAN WANG,                                       )
  on his own behalf and on behalf of others similarly                )
                      situated                                       )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No. 19-cv-05072
                                                                     )
                      XING YUE, INC.                                 )
                  d/b/a Szechuan Gourmet                             )
                                                                     )
                                                    et al.           )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) See Rider




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Troy Law, PLLC
                                           John Troy
                                           41-25 Kissena Blvd, Suite 119
                                           Flushing, NY 11355



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:      May 31, 2019                                                                   /S/ S. James
                                                                                          Signature of Clerk or Deputy Clerk
         Case 1:19-cv-05072-RA Document 6 Filed 05/31/19 Page 2 of 2



XING YUE INC d/b/a Szechuan Gourmet
242 W 56th St, New York, NY 10019

JIA XING 39TH INC d/b/a Szechuan Gourmet
21 W 39th, New York, NY 10018

XING WONG GOURMET INC d/b/a Szechuan Gourmet
1395 2nd Ave, New York, NY 10021

LI XING INC d/b/a Szechuan Gourmet
135-15 37th Ave, Flushing, NY 11354

JING HUANG ZHENG
242 W 56th St, New York, NY 10019

JUNE ZENG
242 W 56th St, New York, NY 10019

CHENG ZHONG HUANG
242 W 56th St, New York, NY 10019

YUE YUAN WANG
242 W 56th St, New York, NY 10019

XING HUANG
242 W 56th St, New York, NY 10019

LILI LIAO
242 W 56th St, New York, NY 10019




                            ZHENGJIAN WANG v.
                   XING YUE, INC. d/b/a Szechuan Gourmet, et al.

                                    Summons Rider
